Exhibit FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Ur-Energy Inc. 55 Metcalfe Street, Suite 1300 Ottawa, Ontario K1P 6L5 2. Date of Material Change June 1, 3. News Release Attached as Schedule A is a copy of the news release issued by Ur-Energy Inc. (the “Corporation” or “Ur-Energy”) on June 1, 2010 at Denver, Colorado via Windward Global, and by Marketwire. 4. Summary of Material Change The Corporation announced on June 1, 2010, the closing of a brokered private placement financing (the “Offering”).Under the Offering, the Company issued 5,000,000 common shares at a price of CDN$1.00 per share for gross proceeds of CDN$5,000,000.Blackrock, Inc. (“Blackrock”), an insider of the Company, through one of its investment advisory subsidiaries, subscribed for all of the 5,000,000 common shares issued under the Offering. The proceeds from the Offering are expected to be used by the Company to finance drilling, mine development on its properties, and for general working capital and corporate purposes. Rodman & Renshaw, LLC, a wholly-owned subsidiary of Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM),acted as agent for the Offering. 5. Full Description of Material Change The Corporation announced on June 1, 2010, the closing of a brokered private placement financing (the “Offering”).Under the Offering, the Company issued 5,000,000 common shares at a price of CDN$1.00 per share for gross proceeds of CDN$5,000,000.Blackrock, Inc. (“Blackrock”), an insider of the Corporation, through one of its investment advisory subsidiaries, subscribed for all of the 5,000,000 common shares issued under the Offering. The proceeds from the Offering are expected to be used by the Corporation to finance drilling, mine development on its properties, and for general working capital and corporate purposes. Rodman & Renshaw, LLC (the “Agent”), a wholly-owned subsidiary of Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM),acted as agent for the Offering. Related Party Transaction Following the Offering, Blackrock is expected to hold approximately 15.34% of the issued and outstanding shares of the Corporation.Prior to the Offering, Blackrock held 10.83% of the issued and outstanding shares of the Corporation.
